Alice Robie Resnick, J.,
concurring. I write separately to underscore the fact that DeRolph v. State (2000), 89 Ohio St.3d 1, 728 N.E.2d 993 (“DeRolph II ”), set June 15, 2001, as a deadline for the state to comply with the decisions of this court. In its decision of May 11, 2000, in DeRolph II, a majority of this court indicated that a briefing schedule would be set. Id. at 38, 728 N.E.2d at 1022. However, this detail in no way diminishes the fact that the date of June 15 was set as a deadline for the state to provide each child in Ohio with a thorough and *1226efficient system of common schools as mandated by the Constitution. The state, on that date, should be prepared to file with this court a complete account of its enactments that will reflect compliance with the decisions of this court in both DeRolph I and DeRolph II. See DeRolph v. State (1997), 78 Ohio St.3d 193, 677 N.E.2d 733 (“DeRolph I ”). These enactments should include, but are not limited to, a complete set of statewide academic standards, requirements that all school buildings be brought up to fire and building codes, elimination of overreliance on local property taxes, funding for all state mandates, and an accurate determination of the per-pupil cost of an adequate education to be funded immediately.
It is of the utmost importance to require the state to address all of the requirements set forth in the DeRolph decisions by the deadline of June 15, 2001. As the entry reads, simply requiring briefing by both sides by June 18, 2001, does not emphasize the finality of the June 15 deadline and may unnecessarily prolong the resolution of the constitutionality of school funding in Ohio to some unknown future date. As the entry is drafted, it implies that this issue may continue after the June 15 deadline as set by this court on May 11, 2000, in DeRolph II.
This issue is of grave importance, and the state will have had ample time by June 15 to arrive at specific enactments of law that will ensure a thorough and efficient system of public schools for every child in Ohio. The burden is upon the state to establish that it has complied with the orders of this court.
Douglas and F.E. Sweeney, JJ., concur in the foregoing opinion.